UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-7989


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

TIMOTHY WAYNE EDDINGTON,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Rock Hill. Cameron McGowan Currie, District
Judge. (0:07-cr-01149-CMC-1; 0:11-cv-02859-CMC)


Submitted:   April 25, 2013                    Decided:   May 2, 2013


Before WILKINSON, AGEE, and DAVIS, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Timothy Wayne Eddington, Appellant Pro Se.       Robert Claude
Jendron, Jr., Assistant United States Attorney, Columbia, South
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Timothy Wayne Eddington seeks to appeal the district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2012)      motion.         The   order     is     not    appealable      unless    a

circuit justice or judge issues a certificate of appealability.

28     U.S.C.       § 2253(c)(1)(B)           (2006).              A    certificate        of

appealability will not issue absent “a substantial showing of

the denial of a constitutional right.”                          28 U.S.C. § 2253(c)(2)

(2006).       When the district court denies relief on the merits, a

prisoner       satisfies         this     standard         by      demonstrating       that

reasonable         jurists       would    find      that     the       district     court’s

assessment of the constitutional claims is debatable or wrong.

Slack v. McDaniel, 529 U.S. 473, 484 (2000); see Miller-El v.

Cockrell, 537 U.S. 322, 336-38 (2003).                      When the district court

denies     relief         on     procedural       grounds,        the      prisoner     must

demonstrate        both     that    the    dispositive           procedural    ruling      is

debatable, and that the motion states a debatable claim of the

denial of a constitutional right.                  Slack, 529 U.S. at 484-85.

              We have independently reviewed the record and conclude

that Eddington has not made the requisite showing.                            Accordingly,

although      we    grant      Eddington’s        motion    to     amend    his   informal

brief, we deny his motion for a certificate of appealability,

deny    his    motion      for     permission      to    file     a    successive     § 2255

motion, and dismiss the appeal.                   We dispense with oral argument

                                              2
because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                       DISMISSED




                               3